Citation Nr: 0309045	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  01-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder claimed as spondylolisthesis.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1967.


The current appeal arises from a January 2001 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  The RO, in pertinent 
part, declined to reopen the veteran's claim of entitlement 
to service connection for a lumbar spine disorder claimed as 
spondylolisthesis.  

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

As there remains additional development of the service 
connection claim which shall be addressed in the remand 
portion of this decision, discussion of the Board's duty to 
assist in light of the VCAA is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA to new and material evidence claims, 
given the favorable disposition of that issue as decided 
herein.


FINDINGS OF FACT

1.  The RO denied reopening a claim of entitlement to service 
connection for a lumbar spine disorder claimed as 
spondylolisthesis when it issued a final, unappealed 
determination in June 1987.

2.  Evidence submitted since the RO's June 1987 determination 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in combination with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.



CONCLUSION OF LAW

Evidence received since the June 1987 determination wherein 
the RO denied reopening a claim of entitlement to service 
connection for a lumbar spine disorder claimed as 
spondylolisthesis is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the June 1987 
determination wherein the RO declined to reopen the claim of 
service connection for a lumbar spine disability is reported 
in pertinent part below.

Evidence previously before the RO includes service medical 
records revealing that the veteran was seen at the orthopedic 
clinic repeatedly for back complaints since December 1966.  
An X-ray during the same month revealed a spondylolysis of L5 
with spondylolisthesis which was rather pronounced.  
Otherwise, his disc spaces were well preserved and the other 
visualized pars interarticularis appeared normal.  The 
sacroiliac joints were also normal.  

In March 1967 he presented at a hospital with complaints of 
severe persistent back pain.  He presented a rather detailed 
history of preexisting back problems that were said to have 
started 3 years before service when he injured his back 
lifting.  He indicated that he had been X-rayed by a private 
doctor but had not been given any diagnosis.  He indicated 
that he had considerable pain doing PT exercises and at one 
point had to be helped up and taken to a hospital and was 
restricted for two weeks.  He later completed PT, though he 
continued having pain.  He indicated that he finished Cook's 
school, but still had pain, and had seven visits to the 
hospital for his back.  

He had a full range of motion on examination, though somewhat 
limited in the extreme positions of flexion and extension.  
In general except for some limited flexion, his examination 
was within normal limits.  X ray was noted to reveal a rather 
pronounced and severe second-degree spondylolisthesis.  The 
hospital indicated that conservative treatment had not helped 
and that the possibility of spinal fusion was discussed, but 
he flatly refused to undergo this.  

The treating physician indicated that the veteran's rather 
severe deformity of his back would normally be operated on, 
and should be operated on.  Given his refusal to do this and 
due to his persistent complaints of pain, it was opined that 
he should be released from service as unfit for retention.  
The diagnosis was spondylolisthesis, second degree.  It was 
opined to not be within the line of duty as it had existed 
prior to service.

By rating decision dated in August 1967, the RO denied 
entitlement to service connection for a back disorder.  The 
denial was based on the evidence in the service medical 
records showing that the veteran had a preexisting back 
condition with some exacerbations in service.  The RO 
indicated that there was no superimposed trauma sufficient to 
show aggravation.  The veteran did not appeal this decision.

The veteran attempted to reopen this claim in May 1987.  He 
did not submit any evidence in support of his claim.  In June 
1987 the RO denied his application based on there being a 
lack of new and material evidence.  The veteran did not 
appeal this determination.

Evidence received after June 1987 consists of private medical 
records including those obtained from the Social Security 
Administration showing treatment for head injury residuals, 
following a motorcycle accident causing head and facial 
injuries in May 1991.  These records also show continued 
lumbar spine pathology.  An August 1995 X-ray revealed an 
impression of probable spondylolisthesis at L5-S1 and disc 
disease at L4, age indeterminate.  




A computerized tomographic (CT) scan also from August 1995 
reveals an impression of vacuum disc phenomenon at L4-5 and 
L5-S1; predominantly left sided disc herniation at L5-S1, 
with narrowing of the neural foramina with right neural 
foramina at L5-S1 affected to a lesser degree, and diffuse 
disc bulges at L3-4 and L4-5.  

An April 1997 magnetic resonance imaging (MRI) revealed an 
impression of degenerative changes present throughout the 
lumbar spine but most significant at L4 through S1.  Along 
with the intervertebral disc space narrowing and disc 
desiccation were small disc annulus bulges present.  

A March 2000 orthopedic examination report shows that the 
veteran was seen for complaints of back pain and gave a 
history of having no back trouble prior to entering the 
service in 1966.  He indicated that his military training 
included doing a lot of crawling on his belly and going over 
obstacles.  These activities were said to cause 
hyperextension of his back and he was treated repeatedly in-
service for back pain.  He indicated that he was discharged 
from active duty due to his back.  He now complained of 
persistent low back pain with associated left leg pain.  
Findings on examination disclosed a very flat lumbar lordosis 
and listing slightly to the right.  He had some tenderness on 
deep palpation over the lumbosacral junction, and limited 
range of motion.  Radiographic studies from within the past 
decade were reviewed and noted to show a grade I, L5-S1 
spondylosis and signs of significant disc degeneration 
particularly at L4-5 and L5-S1.  

The physician in this March 2000 treatment record commented 
that given the veteran's history, it appeared he had an 
asymptomatic spondylolisthesis prior to service, and that the 
training he underwent which involved crawling was one that is 
not well tolerated by people with this condition.  The 
physician opined that this was probably responsible for 
rendering the spondylolisthesis symptomatic.  Ever since, he 
had not been able to control his back pain.  The veteran's 
current symptoms were believed by this doctor to be 
attributable to service.  


Criteria

New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 20.302(b), 20.1103 (2002).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002); Hickson v. West, 12 Vet. App. 247 (1999).


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established 
(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).
Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

In July 1967 and again in June 1987, the RO denied 
entitlement to service connection for a back disability 
because the evidence then of record, which was limited to the 
service medical records, showed the veteran to have a 
preexisting lumbar spine condition that was not aggravated by 
service.  

The medical evidence received subsequent to the RO's June 
1987 decision suggests that the veteran continues to have 
lumbar pathology that includes degenerative changes, disc 
bulges, disc disease and spondylolisthesis.  This pathology 
is shown in the Social Security records obtained that include 
a lumbar X-ray from August 1995, a lumbar CT scan from August 
1995, a lumbar MRI from April 1997 and a neurological report 
from May 1997.  The March 2000 orthopedic specialist's report 
contains an opinion that the veteran had an asymptomatic 
spondylolisthesis prior to service and that the training he 
underwent while in the service aggravated this spondylosis 
and caused it to become symptomatic ever since.  

The additional medical evidence, is new in that it has never 
been previously considered by the RO.  This evidence, when 
considered together with the previously considered service 
medical records showing treatment for back symptoms in 
service, and a history of preexistent back problems, reflects 
ongoing lumbar spine pathology.  
However this evidence, particularly the opinion from the 
orthopedic specialist raises the possibility that the 
preexisting lumbar spine problems treated in-service may have 
been aggravated by service.  

This evidence bears directly and substantially upon the 
specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.  

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the RO's June 1987 
denial, and the veteran's claim for entitlement to service 
connection for a lumbar spine disorder claimed as 
spondylolisthesis is reopened.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
lumbar spine disorder claimed as spondylolisthesis, the 
appeal is granted in this regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing legislation is applicable to the 
appellant's claim.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In this matter, the Board notes that there is some 
conflicting evidence as to whether the veteran's preexisting 
back condition was aggravated by service.  The service 
medical records themselves suggest that no aggravation took 
place.  However, an opinion from a private physician in March 
2000 that suggests that the veteran's spondylolisthesis was 
more than likely aggravated beyond natural progression by 
some of his training activities.  

The Board notes that this opinion regarding causation appears 
to have been made without benefit of review of the service 
medical records.  The Board also notes that the more recent 
records show the veteran to have additional lumbar spine 
pathology such as degenerative disease, the etiology of which 
requires clarification.

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any low back 
disorder(s) which may be present.  

The claims folder and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination. All 
indicated special tests should be 
undertaken.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current back 
disability (ies)? If so, what is/are the 
diagnosis(es)?

(b) Is it at least as likely as not that 
any currently identified back 
disability(ies) is/are related to the 
back problems shown to have been treated 
during the veteran's period of military 
service, and if existing prior to service 
was/were aggravated beyond natural 
progression thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

5.  The RO should adjudicate the issue of 
entitlement of service connection for a 
lumbar spine disorder claimed as 
spondylolisthesis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim.  38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


